Citation Nr: 0609184	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-12 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD with an initial rating of 30 percent.  A February 
2004 rating decision increased the evaluation to 50 percent, 
effective in August 2002.

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

A May 2003 rating decision granted service connection for 
diabetes mellitus and erectile dysfunction, and the veteran 
submitted a timely Notice of Disagreement with the 
determination.  A Statement of the Case (SOC) was issued in 
February 2004.  In April 2004, the veteran, through his 
representative, informed the RO that he withdrew his appeal 
of those issues.  Thus, the Board has no jurisdiction of 
those issues, and they will not be a part of this document.  
See 38 C.F.R. § 20.204 (2005).

The veteran's April 2004 letter also reflects that he 
submitted an informal claim for a total disability rating on 
the basis of individual unemployability (TDIU).  This issue 
has not been considered by the RO, and is referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board does not have jurisdiction of an issue 
not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.





REMAND

Although the October 2004 VA Form 8 reflects that the 
requested RO hearing was held and that there was no request 
for a Board Hearing, the veteran's September 2004 substantive 
appeal reflects that he requested a Travel Board Hearing.  
The claims file reflects no evidence that the veteran 
withdrew that request or that a Travel Board Hearing was 
scheduled and he failed to appear.  Thus, this matter must be 
clarified while the appeal is on remand.

In April 2004, the RO received a copy of a decision issued by 
an Administrative Law Judge of the Social Security 
Administration (SSA), which reflects a determination that the 
veteran was entitled to disability benefits administered by 
that agency.  The medical records related to the SSA 
determination are not associated with the claims file.  Once 
VA is put on notice that the veteran is in receipt of such 
benefits, VA has a duty to obtain the related records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

In March 2005, the veteran submitted VA treatment records for 
the period of March 2005 for consideration on his appeal.  
The veteran's letter of transmittal reflects no indication 
that he waived initial RO consideration of the additional 
evidence.  Absent a waiver, this evidence must be referred to 
the RO for initial consideration before the Board may 
consider it.  See Disabled American Veterans, et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The RO certified this appeal to the Board prior to the Court 
of Appeals For Veterans Claims recent decision in 
Dingess/Hartman v. Nicholson, No. 02-1506 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The notice requirements of Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a) 
(West 2002), promulgated in that decision can be addressed on 
remand.   

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
supra.

2.  After the above is complete, the RO 
should obtain from the SSA the records 
pertinent to the veteran's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.

3.  Thereafter, the RO should review all of 
the evidence received since the February 
2004 SOC in light of all the other evidence 
of record and readjudicate the veteran's 
claim.  To the extent that any benefit 
sought on appeal remains denied, the RO 
should issue the veteran a Supplemental 
Statement of the Case.

4.  After all of the above is completed, 
the RO should clarify whether the veteran 
desires a Travel Board Hearing as 
indicated on the substantive appeal.  If 
the veteran still desires a Travel Board 
Hearing, the RO shall schedule a hearing 
as requested before a Veterans Law Judge 
at the earliest available opportunity, in 
accordance with applicable procedures, and 
notify the veteran of the date and time 
thereof.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

